UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6967


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHN MOSES BURTON, IV,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:16-cr-00071-AWA-RJK-1)


Submitted: December 16, 2021                                Decided: December 20, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Moses Burton, IV, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Moses Burton, IV, appeals the district court’s order denying his motion for

compassionate release. We have reviewed the record on appeal and conclude that the

district court did not abuse its discretion in denying the motion. See United States v. Kibble,

992 F.3d 326, 329 (4th Cir. 2021) (providing standard), cert. denied, No. 21-5624, 2021

WL 473616 (U.S. Oct. 12, 2021). Accordingly, we affirm the decision of the district court.

United States v. Burton, No. 4:16-cr-00071-AWA-RJK-1 (E.D. Va. June 7, 2021). We

deny Burton’s motion for appointment of counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2